DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 11 is objected to because of the following informalities:  
On line 12, “a receiving portion” should be changed to “the receiving portion”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3, 5-11, 13 and 15-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites "a first inner surface" in lines 4 and 9. It is unclear whether they are referring to the same structure or not. 
Claim 11 recites "a first inner surface" in lines 9 and 14. It is unclear whether they are referring to the same structure or not. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6-7, 11, 13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Padulo (US 6,137,068).
Regarding claim 1, Padulo discloses a single construction safety lockout device (400) having no moving parts (Fig. 4), the single construction safety lockout device comprising: a main body (the main body of 400); an opening (470) defined by a first inner surface of the main body (Fig. 4); a receiving portion (430) of the main body configured to receive a portion of an arm (330) of an electrical switch (350); and a locking portion (the protruded section of 490) of the main body configured to be inserted into a receiving portion (the recessed section where 492 is located) of the electrical switch, wherein the locking portion of the main body is defined by a first inner surface of the main body (Fig. 8), and wherein the locking portion of the main body is further defined by an insertion portion (the protruded section of 490) of the main body configured to be inserted into a receiving portion of the electrical switch (Fig. 8).
Regarding claim 3, Padulo further discloses the opening is configured to allow a tag to be coupled to the main body (Since coupling an electrical tag to the structure only requires an opening on the main body therefore it is inherent to the current design structure of the Padulo’s device).
Regarding claim 6, Padulo further discloses the receiving portion of the main body is further configured to substantially maintain a positioning of the portion of the arm of the electrical switch (¶ [Abstract]).
Regarding claim 7, Padulo further discloses the main body is made of a non-conductive material (C. 5, L. 40-42).
Regarding claim 11, Padulo discloses a system, comprising: at least one electrical switch (350) including: a base portion (the main body of 350); a receiving portion (the recessed area where 492 is located); and an arm (330); and at least one single construction safety lockout device (400) having no moving parts (Fig. 4), the single construction safety lockout device including: a main body (the main body of 400); an opening (470) defined by a first inner surface of the main body; a receiving portion (430) of the main body configured to receive a portion of the arm of a corresponding one of the at least one electrical switch (Fig. 8); and a locking portion (the protruded sections of 490) of the main body configured to be inserted into the receiving portion of the corresponding one of the at least one electrical switch (Fig. 8), wherein the locking portion of the main body is defined by a first inner surface of the main body, and 
Regarding claim 13, Padulo further discloses a tag coupled to the main body of the at least one single construction safety lockout device by way of the opening (Since coupling an electrical tag to the structure only requires an opening on the main body therefore it is inherent to the current design structure of the Padulo’s device).
Regarding claim 16, Padulo further discloses the receiving portion of the main body is further configured to substantially maintain a positioning of the portion of the arm of the electrical switch (¶ [Abstract]).
Regarding claim 17, Padulo further discloses the main body is made of a non-conductive material (C. 5, L. 40-42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Padulo in view of Wojtak (US 2012/0273330).
Regarding claims 8 and 18, Padulo discloses most of the claim limitations except for the non-conductive material being selected from the group consisting of: linen phenolic, polymer material, urethane, nylon, plastic, and rubber.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Padulo’s device according to known methods to incorporate the teachings of Wojtak to use insulative material for the body in order to prevent any potential electrical hazards.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Padulo.
Regarding claims 9 and 19, Padulo discloses most of the claim limitations except for the main body having a height of 1 7/16 inches, a length of 2 ½ inches, and a width of 1/2 inch.
Since the particular parameter of the body size defines the type of switches that the device could be mounted on, it is a matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose the particular parameter of the body size in order to allow the lockout device to be mounted on various types of switches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claims 10 and 20, Padulo discloses most of the claim limitations except for the main body has a height of 1 5/16 inches, a length of 2 ½ inches, and a width of 1/2 inch.


Response to Arguments
Applicant’s arguments filed on 11/19/2021 have been fully considered and are moot because of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IMAN MALAKOOTI/           Examiner, Art Unit 2833                                                                                                                                                                                             

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833